DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. The instant application with Application Number 17/325,838 filed on 05/20/2021 is presented for examination. As per the remarks of 05/20/2022, the amended specification to update the cross-reference to related applications to reflect the correct priority claim and to incorporate the priority applications by reference has been accepted. Claims 1-20 are pending.
Information Disclosure Statement
The Information Disclosure Statements dated 05/20/2021, 06/03/2021, 07/20/2021, 08/20/2021, 10/21/2021, 11/24/2021, 01/10/2022, 02/18/2022, 03/22/2022 and 07/11/2022 are acknowledged and the cited references have been considered in this examination.
DOUBLE PATENTING
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). Claim 1 provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of US 11,043,820.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claim similar apparatus with battery power input terminals receiving power from battery cell. 
	The instant application claims a power converter with input terminals configured to connect to a battery module, and output terminals configured to provide power from the battery module to a load, whereas the patented application claims power converter with input terminals configured to connect to a battery module, and output terminals configured to provide power from the battery module to a load. The patented application anticipates the instant application claimed.
Claim 1 of instant application: 17/325,838
Claim 1/2 of paten’d application US11,043,820
         A power converter, comprising: input terminals configured to connect to a battery module; output terminals configured to provide power from the battery module to a load; a first telemetry terminal configured to receive a state of charge from the battery module; a second telemetry terminal configured to send the state of charge to a host device; a conversion circuit configured to transfer power between the input terminals and the output terminals; and a central processing unit configured to communicate the state of charge to the host device. 
1. A power converter, comprising: input terminals configured to connect to a battery module; output terminals configured to provide power from the battery module to a load; one or more telemetry terminals configured to receive an internal temperature of the battery module; a conversion circuit configured to transfer power between the input terminals and the output terminals; and a central processing unit configured to communicate the internal temperature to a host device.
2. The power converter of claim 1, wherein the one or more telemetry terminals are configured to… a state of charge of the battery module …


Claims 2-7 of instant application are rejected, at least, for their dependency on rejected claim 1 above. Claim 15 of the instant application is somewhat similar to claim 10 of the patented application 11,043,820. Hence rejected the same as above claim 1. Claims 16-20 of the instant application is dependent on rejected claim 15 above; therefore, rejected, at least, by their dependency on claim 15 above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurokami et al. (US 5,838,148) in view of Faulk (US 5,945,806).
With respect of claims 1, 8 and 15, Kurokami discloses a power converter, comprising: input terminals configured to connect to a battery module (Fig 1. 1 and electrical input line connection between 1 and 2 as indicated below); output terminals configured to provide power from the battery module to a load (Fig. 1, load 3; col. 5, lines 45-56); and a conversion circuit (Fig. 1, 2; as seen below in a reproduced drawing; Col. 5, lines 18-26). 
Kurokami does not expressly discloses processor or controller to communicate the state of charge to the host device.

    PNG
    media_image1.png
    476
    606
    media_image1.png
    Greyscale

Faulk references, however, teaches conversion module or controller to communicate the state of charge to the host device (Col. 2, lines 36-49: converting battery module directly supply power into a system-a host or a load).
Kurokami and Faulk are analogous art because they are from the same field of endeavor namely battery power supply and variable voltage programmable battery.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art, to have added a converter, such as converter 800 with a microprocessor or processor control device of figure 4 that supplies charging power to battery 802 through 801 and also directly supplies to other load as taught by Faulk to the battery power supply of Kurokami to ensure proper charge power to different loads or host devices. The suggestion would have been obvious in view of the teachings of Faulk that supplying charging power to different types of battery cells help fit the power requirements for every unique battery cell (Col. 1, lines 10-14; col. 2, lines 60-65).
With respect of claims 2, 9 and  16, the combined reference of Kurokami and Faulk discloses apparatus as claimed above, wherein Faulk discloses the first telemetry terminal is further configured to receive one or more battery parameters from the battery module, wherein the second telemetry terminal is further configured to send the one or more battery parameters to the host device, and wherein the one or more battery parameters comprise at least one of an internal temperature of the battery module, a state of health of the battery module, a date of production of the battery module, a number of charge cycles of the battery module, a capacity of the battery module, or a chemistry of the battery module (Para. #, lines 29-40: battery parameters such as temperature and currents are controlled by the microprocessor). 
With respect of claims 3, 10 and 17, the combined reference of Kurokami and Faulk discloses apparatus as claimed above, wherein Faulk discloses wherein the battery module comprises a plurality of battery cells, and wherein the state of charge of the battery module is the state of charge of one of the pluralities of battery cells (Col. 1, lines 43-52).
With respect of claims 4, 11 and 18, the combined reference of Kurokami and Faulk discloses apparatus as claimed above, wherein Faulk discloses wherein the conversion circuit further comprises: a current sensor; and a battery protection circuit connected to the current sensor, wherein the battery protection circuit is configured to determine a condition of the battery module based on a current value from the current sensor (see Fig. 1B of the microprocessor 120 with sensors, such as temperature sensors… Col. 4, lines 30-45).
With respect of claims 5, 12 and 19, the combined reference of Kurokami and Faulk discloses apparatus as claimed above, wherein Faulk discloses wherein the conversion circuit further comprises: a current sensor; and a fuel gauging circuit connected to the current sensor, wherein the fuel gauging circuit monitors the state of charge of the battery module based on a current value from the current sensor (Col. 7, lines 32-43). 
With respect of claims 6 and 13, the combined reference of Kurokami and Faulk discloses apparatus as claimed above, wherein Faulk discloses wherein the conversion circuit comprises a current sensor and at least one of a buck converter, a boost converter, a buck/boost converter, or a Cuk converter (Col. 8, lines 65-67: boost or buck converters). 
With respect of claims 7, 14 and 20, the combined reference of Kurokami and Faulk discloses apparatus as claimed above, wherein Faulk discloses wherein the output terminals receive power for charging the battery module. (Col. 7, lines 8-20; 32-44)


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on M-F: 7 - 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A. DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YALKEW FANTU/
Primary Examiner, Art Unit 2859